Order, Supreme Court, Bronx County, entered September 15, 1977, setting aside a jury verdict in favor of plaintiff in the sum of $375,000 and directing a new trial on damages unless plaintiff stipulated to accept the sum of $50,000, unanimously modified, on the law and the facts, to direct a new trial on damages unless plaintiff shall, within 20 days after service upon him of a copy of the order entered hereon, serve and file in the office of the clerk of Trial Term, Bronx County, a written stipulation to reduce the verdict to the sum of $250,000, and to the entry of a judgment in accordance therewith. The order appealed from is otherwise affirmed, without costs or disbursements. We deem the verdict as rendered by the jury excessive; but it should not have been "reduced" below $250,000. Concur-Silverman, J. P., Fein, Markewieh, Lynch and Sullivan, JJ.